<* 15-/5"
                                ELECTRONIC RECORD




COA #      05-15-00053-CR                        OFFENSE:        10.01


STYLE:     The State ofTexas v. Anthony Hill     COUNTY:         Dallas

COA DISPOSITION:       REVREM                    TRIAL COURT:    292nd Judicial District Court


DATE: 05/30/2015                  Publish: YES   TC CASE #:      WX14-9003O




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    The State ofTexas v. Anthony Hill           CCA#:          <\\S-I$
          AFPSLt-EE^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Ke^^^V,                                      JUDGE:

DATE: f? im//S                                        SIGNED:                            PC:_

JUDGE: fa UeZ^]T ffl&j&lS LUOcM                       PUBLISH:                          DNP:

                                      ^

                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD